305 S.C. 115 (1991)
406 S.E.2d 356
Joseph A. KEY, Plaintiff
v.
Robert E. CURRIE, Warden, A.C.I., Parker Evatt, Commissioner, S.C.D.C., Defendants.
Supreme Court of South Carolina.
July 8, 1991.
*116 July 8, 1991.

ORDER
Plaintiff seeks to have this Court grant a writ of mandamus to compel the defendants to credit him with time served prior to his criminal trial. We refuse to entertain this matter in our original jurisdiction.
In recent months, the number of petitions seeking to have this Court exercise its original jurisdiction has increased dramatically. We take this opportunity to emphasize the limitations we have placed on our original jurisdiction.
Although Article V, § 5, of the South Carolina Constitution vests this Court with the authority to issue extraordinary writs and entertain actions in its original jurisdiction, this Court's primary function is to act as an appellate court to review appeals from the trial courts. In Rule 229, SCACR, this Court has indicated it will not entertain matters in its original jurisdiction where the matter can be entertained in the trial courts of this State. Only when there is an extraordinary reason such as a question of significant public interest or an emergency will this Court exercise its original jurisdiction.
In the present matter, there is no extraordinary reason to exercise the Court's original jurisdiction. Accordingly, this matter is dismissed.
It is so ordered.